Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of the Claims
Claims 1,3 are amended
Claims 1-4 are pending
The rejection under 35 USC 101 is withdrawn

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered.
Regarding the rejection under 35 USC 101, Applicant argues that the claimed process of entering initial data, generating a report from the data, and directly edit the report such that the changes are reflected in the initial data meets subject matter eligibility requirements.  (Applicant’s 1/19/21 remarks, p.6).  The examiner concurs that this appears to claim an eligible technological process that is distinct from reporting as typically done by humans.  That is, a manually generated report is not editable such that the edits reflect in the initial data that produced the report.  
  Applicant’s amendments are addressed by the newly cited art.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1,3 are rejected under 35 U.S.C. 103 as being unpatentable over “Sage Timeslips User’s Guide”, 2012 in view Mitsubori US20140268243A1 in view of Lee 20120303403 in view of “Bidirectional Linkig of 2 Cells”, BombCenter, 2012, available at https://www.mrexcel.com/board/threads/bi-directional-linking-of-2-cells.628507/
 

Regarding Claim 1, Sage discloses
an application server comprising a processing device and a non-transitory storage medium for storing instructions that when executed by the processing device cause the processing device to perform the following:
Sage is directed to a manual for a time and billing software.  (Sage, p.1-2).  Sage software may be installed as a server and workstation architecture.  (Sage p.2-6)

receive, from at least one client user device, an unapproved budget proposal corresponding to at least one transaction performed for a client;
send, to at least one management user device, the unapproved budget proposal corresponding to the at least one transaction performed for the client;

receive, from the at least one management user device, approval of the budget proposal …
(Sage, p.8-27)
based at least in part on management authorization to provide an approved budget;
(Sage, p.8-28)

create budget data according to the approved budget;
(Sage, p.8-27)

accept data entries from one or more timekeeper which relate to the at least one transaction performed for the client:
create a work in progress report based on the data entries;

calculate expenses corresponding to the at least one transaction performed for the client based on the work in progress report;
“Before printing bills, you should review billing charges to ensure you will bill the expected charges. The following list summarizes the easiest ways to review
billing information.
Each of the following features displays nearly all elements of a bill and provides
additional details on charges.
• Use the Pre-bill Worksheet to print a hard copy of the billing
information, so that others in your firm can review the data (see
“Using pre-bill worksheets to review billing data” on page 12-11)
before you generate bills.
• Use the Billing Assistant dialog box to interactively explore and edit
billing data for clients that are ready to bill. Here, you can view bill
totals for each client and the detailed records that produce them (see
“Using Billing Assistant to review billing data” on page 12-12).
• Use the Firm Assistant dialog box to review a billing overview for your
entire firm with totals and subtotals for each client. Here, you can view
billing totals for all clients at once (see “Using Firm Assistant to review
billing data” on page 12-15).”  (Sage, p.12-10)

flag the budget data when expenses corresponding to the at least one transaction performed for the client reach … of the approved budget; and
upon triggering the flag that the expenses corresponding to the at least one transaction performed for the client have exceeded … of the approved budget, automatically generate a communication to … the at least one management user device that … of the approved budget has been exceeded.
(Sage, p.10-13, “You can use alerts to notify timekeepers when particular data-related events occur. For example, you can create an alert rule to notify you when a client’s accounts receivable balance has exceeded $1000 or when a timekeeper has entered slips for the week exceeding 40 hours.”).  


create a draft bill for the client based on the work in progress report;

upon approval of the draft bill, create a final bill for the client based on the draft bill;
 “Before printing bills, you should review billing charges to ensure you will bill the expected charges. The following list summarizes the easiest ways to review
billing information.
Each of the following features displays nearly all elements of a bill and provides
additional details on charges.
• Use the Pre-bill Worksheet to print a hard copy of the billing
information, so that others in your firm can review the data (see
“Using pre-bill worksheets to review billing data” on page 12-11)
before you generate bills.
• Use the Billing Assistant dialog box to interactively explore and edit
billing data for clients that are ready to bill. Here, you can view bill

“Using Billing Assistant to review billing data” on page 12-12).
• Use the Firm Assistant dialog box to review a billing overview for your
entire firm with totals and subtotals for each client. Here, you can view
billing totals for all clients at once (see “Using Firm Assistant to review
billing data” on page 12-15).”  (Sage, p.12-10)

enable … editing of the work in progress report, the draft bill, or the final bill by one or more person; and


“Printing Reports .......................................................................11-23
Previewing reports to display ......................................................11-23
Printing reports to the printer.....................................................11-25
Printing reports to Excel..............................................................11-25
Printing reports to PDF...............................................................11-26
Printing reports to a rich text file................................................11-26
Printing reports to a text file .......................................................11-26
Printing reports to a delimited file..............................................11-27” (Sage, TOC).  The examiner interprets the disclosed reporting formats to be editable.


Sage does not explicitly disclose
send an approval communication corresponding the approved budget to the at least one client user device;
Mitsubori is directed to a document approval system.  (Mitsubori, abstract).  “Upon activation of the approval request icon 308, the approval request screen 310 can request information identifying the requestor 312, and the one or more approvers 314. In accordance with an exemplary embodiment, the requestor 312 and the one or more approvers 314 can include information from an employee database including the names of the requestor, one or more approvers, prefix (i.e., Mr. or Ms.) and job title. The request screen 310 can also include a due date 320, notification icons 322, and a key pad 326 for typing comments to the one or more approvers. The notification icons 322 can include notification 1, “Contact Requestor whenever receiving approval from each approver” or notification 2, “Contact Requestor after receiving all of approval from each approver”.  (Mitsubori, para 0028).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Sage with the approval of Mitsubori with the motivation of billing professional services.  (Mitsubori, background)


Sage does not explicitly disclose
a predefined percentage
the predefined percentage
each of the at least one client user device and
the predefined percentage
Lee is directed to a billing monitoring system.  (Lee, abstract).  Lee discloses notification of a client when percentage thresholds are reached.  (Lee, para 0038, “In an embodiment, a project may be associated with a budget ceiling by inputting that information to the productivity processor 108 at the time of setting up a client matter or afterwards as desired. 

Sage does not explicitly disclose
direct
cause the direct edits made to any of the work in progress report, the draft bill, or the final bill to be reflected in the data entries, such that the edits are also reflected in future work in progress reports, draft bills and final bills which are created from the data entries.
BombCenter is a Microsoft Excel QA thread.  (BombCenter, p.1)  BombCenter discloses that is known for a report to birectionally link to the underlying data such that editing either will result in the change reflected in the corresponding place.  This can be done with Visual Basic and Excel.  “I'm trying to set up a cell on a "Summary" worksheet to read a value from a cell on another worksheet in the same 

2 Worksheets (Summary, Sheet1) in a Workbook (Example):
Summary.Range("A1").Name = "A"
Sheet1.Range("A1").Name = "B"
If B changes, A = B
If A changes, B = A

Is there an easy way to do this using standard commands available inside the excel UI? Or is this a VBA only?”  (BombCenter, p.1)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Sage with the direct edit of BombCenter with the motivation of bidirectionally linking data.  Id.



Regarding Claim 3,
See prior art rejection of claim 1.

Claims 2,4 are rejected under 35 U.S.C. 103 as being unpatentable over “Sage Timeslips User’s Guide”, 2012 in view of Mitsubori US20140268243A1 in view of Lee in view of BombCenter in view of Yang 20050033609

Regarding Claim 2, Sage, Mitsubori, Lee and BombCenter disclose the system of claim 1.

Sage does not explicitly disclose
wherein the storage medium further comprises instructions that, when executed by the processing device, cause the processing device to perform at least one of:
when expenses corresponding to the at least one transaction performed for the client exceed the predefined percentage of the approved budget:
write off excess budget data, provide courtesy credit, or create a new budget for client approval.
Yang is directed to a healthcare transaction processor.  (Yang, abstract).  Yang discloses that a biller may be contractually obligated to write off expenses.  “Further, the contracts between the healthcare provider and the payer may provide a volume discount for the healthcare charges imposed by the provider, or it may require the healthcare provider to write-off any claims that are denied by the payer and not to bill or charge the patient for such denied claims. Such contractual discount and write-offs are usually referred to as "Amount You DoNot Owe" in the Explanation of Benefits (EOB) statements issued by the healthcare payer to the patient, which represent the adjustment portion of the healthcare charges that neither the payer nor the patient is responsible for. After adjudication, the healthcare payer sends the healthcare provider a claim payment advice (CPA) that summarizes the adjudication results and pays the payer-responsible portion of the charges. Simultaneously, the healthcare payer sends the patient an Explanation of Benefit (EOB) statement, which summarizes the total charge imposed by the healthcare provider, the adjustment portion, the payer-responsible and the patient-responsible portions of such charges. Meanwhile, the healthcare provider may send billing statements to the patient for the charges before and/or after the adjudication process is completed.” (Yang, para 0004).  This concept of contractual write off is similar to “flat fee” arrangements in legal billing.  It would 

Regarding Claim 4, Sage, Mitsubori, Lee and BombCenter disclose the method of claim 3.
See prior art rejection of claim 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687